3. Russia, attacks on Human Rights defenders and murder trial of Ana Politkovskaya (vote)
- Before the vote on paragraph 6
Madam President, in the first line we want to replace the words 'xenophobia' and homophobia' with 'violence', because we think that the violence goes beyond xenophobia and homophobia and also covers national minorities or religious minorities.
We would like to say 'trends of violence' in the first part, because later we refer to various other issues - nationality, religion and sexual orientation. As they remain in the text, I think it would be too narrow to refer only to xenophobia and homophobia in the first line. Could colleagues agree to the word 'violence' in the first line?